DETAILED ACTION

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 26, 2022 has been entered.
 
Response to Arguments
	Applicant’s amendment filed on May 26, 2022 is acknowledged. Currently Claims 1-18 are pending. .

	Applicant's arguments with respect independent claims 1, 17 and 18 have been considered but are moot in view of the new ground(s) of rejection. Amended claims 1, 17, and 18 results in a different scope than that of the originally presented Claim 1, 17, and 18 respectively.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding independent claims 1, 17, and 18; the claims recites, “recognize the stroke data and convert the stroke data into text data; authenticate a user based on the stroke data; and, display the recognized stroke data, and an operation guide that includes one or more selectable character string candidates of the converted text data, and a display component for accepting sign-in of the user, wherein the display component for accepting sign-in of the user is displayed in the operation guide in response to a successful authentication of the user based on the stroke data.  
The applicant discloses Paragraph [0064]-[0065], [0225]-[0228], Figure 2B, Figure 26 as support for the claim limitations. 
	It is clear from the listed paragraphs that “display the recognized stroke data” “an operation guide that includes one or more selectable character string candidates of the converted text data” is supported.
	However the examiner does not see support for “authenticate a user based on the stroke data” “a display component for accepting sign-in of the user, wherein the display component for accepting sign-in of the user is displayed in the operation guide in response to a successful authentication of the user based on the stroke data”  
	The examiner’s understanding is the user handwrites as seen in Figure 2B, 504. A operation guide appears that represents predicted OCR results of the handwritten text. The operational panel is displayed when the user handwrites and there is no authentication being performed in the claim because authentication requires verification of the handwritten text which does not seem to be performed. If authentication is being performed then why is there candidate character strings of text being displayed at all? The system would have recognized the handwritten signature and retrieve data based on the handwritten signature rendering the “candidate character strings” unnecessary.
	In Figure 2B, an operation guide is shown however it is unclear to the examiner which part of Figure 2B is “a display component for accepting sign-in of the user, wherein the display component for accepting sign-in of the user is displayed in the operation guide in response to a successful authentication of the user based on the stroke data” 
	The dependent claims do not alleviate the issues of the independent claims and also rejected under 35 U.S.C. 112(a).



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1, 17, and 18; the claims recites, “recognize the stroke data and convert the stroke data into text data; authenticate a user based on the stroke data; and, display the recognized stroke data, and an operation guide that includes one or more selectable character string candidates of the converted text data, and a display component for accepting sign-in of the user, wherein the display component for accepting sign-in of the user is displayed in the operation guide in response to a successful authentication of the user based on the stroke data.  
“An operation guide that includes one or more selectable character string candidates of the converted text data” is claimed however no character string candidate is selected. It is unclear if the selectable character string candidate is related/referring to the “sign-in” or “successful authentication” of the user. Clarification is required.




	The examiner’s understanding is the user handwrites as seen in Figure 2B, 504. A operation guide appears that represents predicted OCR results of the handwritten text. The operational panel is displayed when the user handwrites and there is no authentication being performed in the claim because authentication requires verification of the handwritten text which does not seem to be performed. If authentication is being performed then why is there candidate character strings of text being displayed at all? The system would have recognized the handwritten signature and retrieve data based on the handwritten signature rendering the “candidate character strings” unnecessary. It is unclear to the examiner the relationship between the claim limitations in question if there is any. Clarification is required.

In Figure 2B, an operation guide is shown however it is unclear which part of Figure 2B is “a display component for accepting sign-in of the user, wherein the display component for accepting sign-in of the user is displayed in the operation guide in response to a successful authentication of the user based on the stroke data”  What is the display component of “accepting sign-in of the user?” Clarification is required.
The dependent claims do not alleviate the issues of the independent claims and also rejected under 35 U.S.C. 112(b).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 571-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666